ORDER
PER CURIAM.
Derrick Cannady (“Defendant”) appeals from the judgment following his conviction of one count of first degree statutory sodomy, Section 566.062 RSMo 2000,1 and one count of first degree child molestation, Section 566.067. Defendant argues the trial court erred in admitting hearsay testimony and erred in overruling his objections to leading questions.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).

. All statutory references are to RSMo 2000 unless otherwise noted.